I concur in the judgment of reversal, but dissent from the direction to the lower court to enter judgment on the findings. I believe that the cause should be sent back for a new trial. In the above opinion this language is used: "It is perfectly apparent from a comparison of the description in the findings with that in the complaint that they both refer to the same claim, the Eagle Quartz Mining Claim in the old Indiana Ranch Mining District, Yuba County, California, and that the more particular description in the findings includes some, but not all, of the land attempted to be particularly described in the complaint." In order to reach such a conclusion we must assume that the initial point mentioned in the findings is identical with that indicated in the description contained in the complaint, and there is nothing to show this. In the complaint the description commences at a monument in Freegoose ravine by the arrastre owned by Higgins and Sons. The claim is described as running seven hundred and fifty feet north and seven hundred *Page 554 
and fifty feet south from this point on a certain ledge or lode, and three hundred feet on either side of the center of the lode, "including all dips, spurs and angles." In the findings the said mining claim is described as being one thousand five hundred feet long and six hundred feet wide, having its initial monument in the center of said claim and in Freegoose ravine near the site of an old arrastre formerly known as "the Higgins and Sons arrastre." The center line is described as extending seven hundred and fifty feet from said monument north thirty-eight degrees thirty minutes east, and seven hundred and fifty feet in the opposite direction. The side lines are described as extending three hundred feet on each side of the center line and parallel thereto. The northerly and southerly lines are designated as parallel and at right angles with the center and side lines. Obviously there may be an unlimited number of points near the old arrastre. The one mentioned in the findings may or may not have been the point designated in the complaint. If it were the same one the court might have so found very easily. The argument may be advanced that the description in the complaint is very indefinite and that the plaintiff is entitled to no more definite description in the findings than the one that he furnished the court in his pleading; but the very purpose of the action was the obtaining of a distinct delimitation of the boundaries of plaintiff's mine. The judgment fails to quiet his title to anything and leaves the whole matter in a tangle. No surveyor on earth could tell from the description in the findings whether or not it included a part of the property described in the complaint, yet the lower court is directed to enter a judgment based upon such findings. It cannot be determined from the findings whether or not the description in the complaint would include a part of the Last Chance Claim, and, if so, whether or not the portion included was that from which defendants had removed valuable minerals. In these respects the findings are so uncertain that they do not support the judgment as entered. Plaintiff was entitled to distinct findings upon every material issue presented by the pleadings and to a judgment supported by such findings. (Perkins v. West Coast Lumber Co., 120 Cal. 28, [52 P. 118]; Gilman v. Curtis, 66 Cal. 116, [4 P. 1094];Harlan v. *Page 555 Ely, 55 Cal. 344.) I think the case ought to be tried anew; that findings free from ambiguity should be made; and that a proper judgment should be based thereon.
Lorigan, J., concurred.